West, J.
(dissenting) : Nothing appears in the record which to my mind justifies penalizing the defendant on account of the absence of its attorney under the circumstances shown by forcing a trial when only one party was represented. The general rule that new trials are favored is based upon the theory that no harm can come to the party entitled to win, and certainly the party already adjudged to be thus entitled in this case can afford to give her adversary an opportunity to present such defense as it may have, and I think the failure to grant a new trial in this instance was error.